The only matter embraced in the motion for rehearing which was not fully discussed in the original opinion is that in which it is claimed that in charging on the law of principals the court committed error. The State's testimony showed the presence of equipment for the manufacture of intoxicating liquor upon the premises of the appellant. The State also introduced circumstances sufficient to connect the appellant with its possession. The appellant introduced testimony to the effect that the equipment was found at a point on the appellant's land which joined his land to that occupied by one McDonald, and also introduced testimony to the effect that McDonald had stated that he had hauled the still to the place where it was found and that he had used it in making whisky the day before it was discovered by the officers. In view of the testimony mentioned we think the complaint of the fact that the court charged the jury upon the law of principals is without merit.
The motion is overruled.
Overruled.